Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19        PageID.2433      Page 1 of 9



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA


                                              Case No. 15-CR-20351
 v.                                           Hon. Sean F. Cox

 D-3 HATEM ATAYA,

        Defendant.
                                 /

                    UNITED STATES’ MEMORANDUM
                        IN AID OF SENTENCING

       The United States submits this Memorandum in Aid of Sentencing for

 Hatem Ataya (“defendant”), who is scheduled to be sentenced on February 13,

 2019. On June 16, 2015, the grand jury returned an indictment charging the

 defendant with one count of conspiracy to commit health care fraud and wire

 fraud, in violation of 18 U.S.C. 1349, and one count of conspiracy to pay and

 receive kickbacks, in violation of 18 U.S.C. § 371. Docket Entry (“D.E.”) 1,

 Indictment. On October 12, 2018, the defendant pleaded guilty to the health care

 fraud and wire fraud conspiracy. D.E. 296, Plea Agreement. For the reasons

 discussed below, the United States requests that the Court: (1) find the Guidelines

 range to be 78-97 months’ imprisonment, and sentence the defendant to a term of

 imprisonment within that range; (2) impose a three-year term of supervised release;

 and (3) order defendant to pay restitution in the amount of $4,119,711.29.
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19          PageID.2434      Page 2 of 9



 I.       BACKGROUND

          For more than nine years, the defendant engaged in a multi-million dollar

 fraud scheme designed to bilk the Medicare program. As a licensed physician, the

 defendant referred Medicare beneficiaries to home health care and hospice entities

 owned and controlled by co-defendant Shahid Tahir (“Tahir”), including At Home

 Network, At Home Hospice, and A Plus Hospice (“the Tahir entities”). The

 referrals allowed the Tahir entities to bill Medicare for millions of dollars of

 services that in many cases were unnecessary and not provided. In return for his

 referrals, the defendant received illegal kickbacks from Tahir and his cohorts.

          The defendant’s conduct resulted in a loss of approximately $4,119,711.29,

 the amount that Medicare paid for claims that the defendant had caused to be

 submitted for home health and hospice services that were illegally induced by

 kickbacks, medically unnecessary, or not provided.

 II.      SENTENCING GUIDELINES

          A.   Agreed Upon Guidelines

          In the Rule 11 Plea Agreement, the parties agreed to the following:

       • Defendant’s conduct qualified for a base offense level of 7, U.S.S.G. §
         2B1.1(a)(1);

       • 18 levels are added based on a loss figure of $4,119,711.29, U.S.S.G. §
         2B1.1(b)(1)(J);




                                            2
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19           PageID.2435     Page 3 of 9




    • 2 levels are added as a result of a health care fraud offense that resulted in
      more than $1,000,000 in loss, U.S.S.G. § 2B1.1(b)(7);

    • 2 levels are added for abuse of trust as a licensed physician, U.S.S.G. §
      3B1.3; and

    • 3 levels are deducted for the defendant’s acceptance of responsibility,
      U.S.S.G. § 3E1.1.

 The Probation Department agreed with the application of these Guidelines. See

 Presentence Investigation Report (“PSR”) at §§ 24-33.

       B.     Sophisticated Means

       As set forth in the Rule 11 Plea Agreement, the parties disagree as to

 whether the sophisticated means enhancement applies. For the reasons discussed

 below, the United States agrees with the Probation Department that the

 sophisticated means enhancement applies to the defendant. PSR § 58.

       Under U.S.S.G. § 2B1.1(b)(10)(C), a 2-level enhancement applies in cases

 in which “the offense otherwise involved sophisticated means and the defendant

 intentionally engaged in or caused the conduct constituting sophisticated means.”

 Application Note 9(B) explains that “‘sophisticated means’ means especially

 complex or especially intricate offense conduct pertaining to the execution or

 concealment of an offense.” Specifically, “[c]onduct such as hiding assets or

 transactions, or both, through the use of fictitious entities corporate shells, or




                                            3
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19       PageID.2436    Page 4 of 9



 offshore financial accounts also ordinarily indicates sophisticated means.”

 U.S.S.G. § 2B1.1 cmt. n.9(B).

         Contrary to the assertions in his memorandum, the defendant’s conduct

 involved sophisticated means. The defendant admits that he regularly received

 kickbacks in exchange for referrals (D.E. 304-1, Def.’s Mem. at 10), but he does

 not acknowledge the elaborate measures he employed to disguise the source,

 recipient, and illicit nature of these bribes.

         For example, bank records show that the defendant routed his kickbacks

 through a shell company called “Green Apple Management, LLC.” 1 Tahir paid

 some of these bribes through Professional Services Management, another sham

 entity incorporated by Tahir’s co-defendant brother, Manawar Javed. See D.E.

 156, Javed Plea & Bond Hr’g Tr. 59:14-60:23, Mar. 18, 2016. The defendant also

 deposited checks from Tahir that included false notations in the memo line, such as

 “Rent” or “M.D. Fee.” In sum, the defendant received kickbacks from a sham

 company, deposited kickbacks into the account of another sham company, and

 deposited fraudulent checks with phony notations. Based on these facts alone, the

 defendant’s conduct falls squarely within the definition of sophisticated means.




     1
      The financial records were obtained by grand jury subpoena. Therefore, the
 government has not attached examples of the checks to this memorandum, but will
 be prepared to provide copies to the Court at sentencing, if necessary.

                                             4
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19         PageID.2437    Page 5 of 9



         But there is more. In addition to the direct payments, the defendant also

 accepted bribes through less traditional methods, such as free labor—an

 “employee” provided by Tahir who had been in fact was a confidential source for

 the government—and a free car. The defendant tried to conceal both bribes: he

 and his co-conspirators generated fake invoices for the confidential source’s time, 2

 and arranged for Tahir to purchase his old Mercedes so that the defendant had the

 money to buy a new one. 3

         The defendant does not mention any of this evidence, and instead asserts that

 his conduct was not sophisticated because “he only referred patients to the Tahir

 entities if they actually required home health care” and because he “did not create

 fictitious patients.” D.E. 304-1, Def.’s Mem. at 10. As a threshold matter, that

 does not account for how the defendant concealed his bribes. And in any event,

 that is false—as part of his plea, the defendant has admitted, under oath, that his

 referrals were, “at times . . . neither medically necessary nor provided.” D.E. 296,

 Plea Agreement at 3. Accordingly, the sophisticated means enhancement applies.

 Therefore, the Court should overrule the defendant’s objection and find the

 Guidelines range to be 78-97 months.




    2
        See May 6, 2015 Recording; May 28, 2015 Recording.
    3
        See February 23, 2014 Recording.

                                            5
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19         PageID.2438    Page 6 of 9



 III. SENTENCING FACTORS

       Title 18, United States Code, Section 3553(a), provides numerous factors for

 the Court to consider in sentencing the defendant. Factors pertinent to the instant

 offense are discussed below, and support a Guidelines range sentence.

       A.     Nature and Circumstances of the Offense

       In his memorandum, the defendant suggests that he had no “knowledge or

 gave direction to bill for services not medically necessary or not provided[,]” and

 that his “fault lay in allowing others to do billing in his name.” D.E. 304, Def.’s

 Mem. at 1. That is demonstrably false, and illustrates a continued failure by the

 defendant to truly accept responsibility for his offense. The government’s

 investigation revealed that the defendant’s entire practice was permeated by fraud.

 In fact, in conversations with the government’s confidential source, many of which

 were recorded, the defendant admitted that he engaged in the conduct in which he

 now disavows, including treating non-homebound patients for home care, adding

 false diagnoses to justify unnecessary procedures, and upcoding patient visits.

 Indeed, the defendant admitted to the very conduct he now denies in connection

 with his plea. Thus, the defendant not only accepted kickbacks, but he participated

 in a widespread fraud that routinely stole from the Medicare program.

 Accordingly, the nature and circumstances of the offense weigh in favor of a

 Guidelines range sentence.


                                           6
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19        PageID.2439     Page 7 of 9



       B.     History and Characteristics of the Defendant

       The defendant is a corrupt physician. Licensed medical doctors like him are

 intended to be the gatekeepers of Medicare, billing for only those services that are

 medically necessary and actually rendered, and for services that are not induced

 through illicit means. The active participation of physicians like the defendant

 makes health care fraud schemes far more lucrative and difficult to detect,

 precisely because of the deference given to medical judgment and the trust placed

 in physicians. Rather than standing as a vigilant guard against the waste of

 government funds, the defendant knowingly opened the vault doors. His abuse of

 Medicare’s trust was real.

       C.     The Need to Provide Adequate Deterrence

       The need for deterrence of corrupt physicians is real and urgent. A

 Guidelines Range sentence would have a particularly significant deterrent effect

 for physicians who consider compromising their medical integrity for easy money.

 See United States v. Kuhlman, 711 F.3d 1321, 1329 (11th Cir. 2013) (noting, in a

 health care fraud case, that “[b]ecause economic and fraud-based crimes are more

 rational, cool and calculated than sudden crimes of passion or opportunity, these

 crimes are prime candidates for general deterrence”) (internal citations and

 quotations omitted). Such a sentence would send a needed message that physicians




                                           7
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19       PageID.2440    Page 8 of 9



 engaged in fraudulent conduct would pay a substantial price for their criminal

 actions.

 IV.   CONCLUSION

       Based on the considerations set forth above, the United States respectfully

 requests that this Court sentence the defendant to a term of imprisonment within a

 range of of 78-97 months, impose a three-year term of supervised release, and

 order the defendant to pay restitution in the amount of $4,119,711.29.



                                              Respectfully submitted,

                                              MATTHEW SCHNEIDER
                                              United States Attorney

                                              s/Thomas J. Tynan
                                              Thomas J. Tynan

                                              Thomas J. Tynan
                                              Trial Attorney
                                              U.S. Department of Justice
                                              Criminal Division, Fraud Section
                                              1400 New York Avenue, N.W.
                                              Washington, D.C. 20005
                                              (202) 768-1136
 Dated: February 6, 2019                      Thomas.Tynan@usdoj.gov




                                          8
Case 2:15-cr-20351-SFC-MKM ECF No. 305 filed 02/06/19        PageID.2441    Page 9 of 9



                        CERTIFICATE OF SERVICE

        I certify that on February 6, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF system, which will send
 notification of such filing to counsel for the defendant.


                                               s/Thomas J. Tynan
                                               Thomas J. Tynan
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Criminal Division, Fraud Section
                                               1400 New York Avenue, N.W.
                                               Washington, D.C. 20005
                                               (202) 768-1136
                                               Thomas.Tynan@usdoj.gov
